Citation Nr: 1505046	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  14-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder, including degenerative arthritis, and if so, whether service connection is warranted. 

2. Entitlement to service connection for a right knee disorder, including degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The Veteran had active military service from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In December 2014, the Veteran testified at a videoconference hearing at the RO hearing before the undersigned Veterans Law Judge. A transcript of the hearing is included in the electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The Board is reopening the claim of service connection for a left knee disorder, including degenerative arthritis, and then remanding that claim along with the claim of service connection for a right knee disorder, including degenerative arthritis, to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. A rating decision in June 1955 denied the claim of service connection for a left knee injury, determining that a preexisting left knee meniscectomy was not aggravated by the Veteran's military service. The Veteran was notified of the denial and he did not appeal.

2. Evidence received since the last denial of the claim, includes statements from a private physician, reporting the Veteran's current degenerative arthritis of the knees, and also that the Veteran's knee disabilities are related to injuries he sustained during service. 

3 The additional evidence that has been received since the last final denial of the claim is neither cumulative nor redundant and when considered by itself or in connection with previous evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, including degenerative arthritis, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The June 1955 rating decision denying the claim of service connection for a left knee disorder is final. 38. U.S.C.A. § 7105 (West 2002). 

2. Evidence submitted since that decision is both new and material, and the claim of service connection for a left knee disorder, including degenerative arthritis, is reopened. 38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) clarifies and enhances VA duties to notify and assist a Veteran in substantiating a claim for VA benefits. The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this decision, the Board is reopening the claim for service connection for a left knee disability, including degenerative arthritis, on the basis of new and material evidence, and then remanding the claim to the AOJ for further evidentiary development. Accordingly, there is no need to discuss whether there has been sufficient VCAA notice under Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) regarding the left wrist claim. This is because, even if the Veteran did not receive the required Kent notice for this claim, it is ultimately inconsequential and, therefore, amount to no more than nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102.

II. New and Material Evidence to Reopen the Claim of Service connection for a Left Knee disorder, including Degenerative Arthritis 

In a June 1955 rating decision, the RO denied the Veteran's claim of service connection for a left knee disability. It was determined at the time that a preexisting left knee meniscectomy was not aggravated by the Veteran's military service. The Veteran was notified of the decision and of his procedural and appellate rights by way of a contemporaneous June 1955 RO letter. He did not appeal. Therefore, the June 1955 rating decision denying service connection for a left knee disability is final and binding based on the evidence then of record. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d).

A previously denied, unappealed, claim may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

Since the last final denial of the claim by the RO in June 1955 additional medical evidence has been received. That evidence includes April and October 2013 statements from a private physician suggesting that the Veteran's right and left knee disorders were aggravated by an injury the Veteran sustained during service, while in basic training. Those April and October 2013 medical opinions, along with subsequent March 2014 VA examination records establish a current diagnosis of degenerative arthritis of the knees. 

The Board finds that the medical evidence received since the June 1955 rating decision consisting of favorable medical opinions suggesting some etiological relationship between the Veteran's current knee disability is new evidence and is neither cumulative nor redundant of evidence previously considered, and it raises the possibility of substantiating the claim of service connection for a left knee disorder. See 38 C.F.R. § 3.156(a). As a result the claim for service connection for a left knee disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a service connection for a left knee disorder is reopened; the appeal is granted to this extent only.


REMAND

The Board regrets the further delay that a remand will cause, but the record is not ready for appellate review of the issues on appeal. The claim of service connection for a left knee disorder is reopened. 

The Veteran's March 1953 pre-induction physical examination report lists a left knee scar, and mentions that in 1949, he had a left knee meniscectomy. Service treatment records (STRs) show that he received treatment for left knee symptoms. In an April 1955 separation physical examination report, it was indicated that the Veteran had had some slight left knee difficulty, with no trauma during service. The diagnosis was (left knee) internal derangement, EPTS (existed prior to service) not aggravated in service. The Veteran's discharge from service ensued. 

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). 

If, as here, a pre-existing disability was noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but may bring a claim for service-connected aggravation of that disability. In that case, however, § 1153 applies and the burden falls on the veteran, not VA, to establish aggravation. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The interim record is essentially absent for pertinent medical information, but in April and October 2013 statements, a private physician reported the Veteran had arthritis of both knees. The physician then opined that that the Veteran's knee disorders, were essentially aggravated by an injury he sustained while in basic training. 

In March 2014, the AOJ requested a VA medical examination for an examiner to opine as to the etiology of the Veteran's right knee arthritis and also whether the Veteran's left knee was aggravated beyond its natural progression by the Veteran's military service. In the March 2014 medical examination report, the opinion offered by a VA examiner was that the Veteran's left knee meniscectomy was not aggravated beyond normal progression during his military service. Degenerative arthritis was not confirmed by objective findings at that time. However, in a later March 2014 medical addendum bilateral degenerative arthritis was confirmed. 

The VA examination report and medical opinion did not include the requested medical nexus opinion on the etiology of the right or left knee degenerative arthritis and its relationship if any to the Veteran's military service. Also it is noted that in the March 2014 medical opinion part of the report, the examiner references a 1966 form indicating it implied that there was no aggravation of the underlying meniscectomy in service. The form the VA examiner references is not identified in the electronic file and must be obtained prior to appellate review. 

Further, in the March 2014 examination report and opinion, the VA examiner does not address or comment on the April and October 2013 private physician's medical statements and opinions on the etiology of the Veteran's knee problems. This is favorable evidence and some additional comment would be helpful. 

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent signs and symptoms of a current disability; the record indicates the disability or signs and symptoms of the disability may be associated with his active military service; but the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). See also McClendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83. See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability). Here additional clinical information is necessary here for proper disposition of the Veteran's claims 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the April 1966 form identified by the VA examiner in the March 2014 VA examination report in the medical opinion portion, 6. (c), and associate the record with the Virtual file.

2.  Return the claims file and a copy of this remand to the VA physician who examined the Veteran and rendered a medical opinion in March 2014. The examiner is requested to indicate the likelihood (very likely, as likely as not, or unlikely) that any current right or left knee disability of the Veteran had its onset during the Veteran's military service or, was aggravated therein, or arthritis manifested within the one-year presumptive period following his discharge from service, or is otherwise directly related to any disease, event, or injury in service. 

In making this important determination, the examiner is specifically asked to consider and address the following: 

The April and October 2013 statements from a private physician who initially reported arthritis of both knees and opined that that the Veteran's knee disorders, are related to an injury the Veteran sustained while in basic training.

3. Then readjudicate the service connection for left and right knee disorders, including degenerative arthritis, claims in light of this and all other additional evidence. If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


